Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20140300399) in view of Sugimoto (US 20130127725) and CHEN (CN 104992681).
Regarding claim 2 Miyake teach [[head-mounted]] display device (fig. 1) comprising: main body (fig. 2A-2B, [0312]); 
comprising: a glass substrate ([0191]); 
a first display region over (fig. 28A display portions 9631a) the glass ([0191]) substrate (fig. 28A behind 9631a); 
a first gate driver circuit (fig. 1, item 22) electrically connected to the first display region (fig. 1) over the glass substrate ([0191]); 
a second gate driver circuit (fig. 1, item 21, also see fig. 2B) electrically connected to the first display region (fig. 1, see fig. 2B) over the glass substrate ([0191]); 
a source driver circuit (fig. 1, item 21, also see fig. 2B) electrically connected to the first display region;
 a single flexible printed circuit ([0052]) over the glass substrate (fig. 20, [0191]); and 
a demultiplexer ([0080] As shown in FIG. 3, GDL 21 and the GDR 22 each include a shift register 100 and a demultiplexer), 
wherein a first gate wiring is electrically connected to the first gate driver circuit (fig. 2A, [0048]), a gate of a first transistor in a pixel in the first display region (fig. 2C), and the second gate driver circuit (fig. 2A, item 22), wherein the first display region comprises a liquid crystal element ([0048] [0049] [0050]), [[and]] wherein at least one of the first gate driver circuit[[,]] and the second gate driver circuit- comprise a transistor ([0051] FIG. 2A is a structural example of an LC panel in the case where the pixel portion 20 and the drivers 21, 22, and 23 are circuits including the same conductivity type) comprising polycrystalline silicon ([0191] There is no particular limitation on the material and the like of the substrate 401 … or a polycrystalline semiconductor substrate made of silicon) in a channel formation region ([0055]),
wherein the source driver circuit is bonded to the glass substrate via a chip on glass method ([0057] [0058]).

Miyake is silent on head-mounted display and wherein the demultiplexer is directly connected to an output terminal of the source driver circuit.

However, Sugimoto teaches head-mounted display (fig. 13, item 70).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Miyake in light of Sugimoto so that it may include head-mounted display.
The motivation is simple substitution of known element such as head-mounted to obtain predictable results such as viewing from wearable display. 

Further Chen teaches the demultiplexer (fig. 2, demux) is directly connected to an output terminal of the source driver circuit, and wherein the source driver (fig. 2, item 210).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Miyake in light of Chen so that it may include wherein the demultiplexer is directly connected to an output terminal of the source driver circuit for the purpose of providing a display panel and a display panel of pixel circuit, by setting the capacitance value of the liquid crystal capacitor or storage capacitor pixel circuit of the display panel in a specific color sub pixel unit in is different from the capacitance value of the colour sub pixel unit in the liquid crystal capacitor or storage capacitor to compensate for the specific color sub pixel unit electrically so as to improve the charge difference between several color sub pixel unit caused by the display panel of the picture colour cast is uniform and color.

Regarding claim 8 Miyake in view of Sugimoto teach wherein an area of the first display region (Sugimoto: fig. 13, item 71 on left) is equal to an area of the second display region (Sugimoto: fig. 13, item 71 on right).

Allowable Subject Matter
Claims 1, 3, 7, 9, 15 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625